Exhibit 10.6
 
LETTER OF INTENT




This Letter of Intent  (“LOI”) is entered into and effective this 10th day of
January, 2011 (“Effective Date”), by and among Minerco Resources, Inc., a Nevada
corporation which is publicly traded on the Over-The -Counter Bulletin Board
(OCTBB: MINE) through its wholly owned subsidiary, Minerco Honduras S.A.,
hereinafter referred to as the “Buyer”, and Sesecapa Energy Company S.A. de C.V.
(SENCO), a Corporation formed and operated under the laws of Honduras
hereinafter referred to as the “Seller”, (hereinafter sometimes referred to
collectively as the  “Parties”).


WHEREAS, Buyer is in the business of developing, producing and providing clean,
renewable energy solutions in Latin America;  and


WHEREAS, Seller is in the business of developing, producing and providing clean,
renewable energy solutions in Latin America;  and
 
WHEREAS, Seller desires to sell Buyer, and Buyer desires to purchase from
Seller, Thirty percent (30%) of the Seller’s rights, title and interest in and
to a certain Hydro-Electric Project located in Honduras known as the “Rio Sixe”
(hereinafter sometimes referred to as the “Project”) for the consideration and
upon the terms and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, the Parties, for and in the consideration of the mutual
covenants hereinafter provided and other good and valuable consideration, the
receipt of which is hereby acknowledged and agreed as follows:
 
1.           Buyer shall purchase and Seller shall sell Thirty percent (30%) of
its right, title and interest in and to certain a Hydro-Electric Project located
in Honduras known as the “Rio Sixe” for the purchase price of Twelve Thousand
and Eight Hundred U.S. Dollars and Zero Cents (US$ 12,800.00) in cash (the
“Purchase Price”), payable as follows:
 
 
(a)  
Buyer acquires 30% right, title and interest of the Project for Development
Stage (pre-construction stage of the river site approved by SERNA);
 
 
Final ownership for Construction/Operations Phase will be dictated by actual
equity placement placed by each Party. After a negotiation process between
Parties, Buyer can acquire a maximum of 80% right, title and interest of the
Project, while Seller to retain a minimum of 20% right, title and interest of
the Project;

 
(b)  
The Cash Investment Schedule is attached to this LOI as Schedule 1.0;

 
Page 1 of  5                MINE-SENCO Rio Sixe LOI January 10, 2011
 

--------------------------------------------------------------------------------

 
 
(c)  
The First Cash Investment is payable on or before 30 days following the
execution of the Definitive Agreement;

 
(d)  
Total Cash Investment to be payable as necessary to complete development of the
Project, but not to be accelerated nor delayed from attached Schedule;

 
(e)  
The Parties agree to form a new entity (company) to hold the Project with the
proper share ownership based on final equity contribution;

 
(f)  
The Buyer’s shares in new company shall be Preferred (First Paid) shares;

 
(g)  
Buyer shall be provided one (1) seat on the Board of Directors of new company
holding the Project. The position will be commiserate with final equity
positions;

 
(h)  
Buyer shall implement then oversee all accounting philosophies and policies to
ensure compliance with proper regulatory authorities;

 
2.           Definitive Agreement.  The parties and their counsel shall be
responsible for preparing the initial draft of the Definitive Agreement. Subject
to the conditions precedent to the transaction and a satisfactory due diligence
investigation, Buyer and Seller shall negotiate in good faith to arrive at a
mutually acceptable Definitive Agreement for approval, execution and delivery at
the earliest possible practical date.
 
3.           No Shop Clause.  Buyer shall not from and after the date hereof
cause any person or entity not to, directly or indirectly, through any director,
officer, employee, agent or other adviser or representative acting in such
capacity or as an individual (each, a “Representative”) or otherwise (a)
solicit, initiate or entertain offers from, negotiate with or in any manner
encourage or facilitate, discuss, except or consider any proposal from any other
person or entities relating to the subject matter of this LOI, in whole or in
part, or by means or (b) participate in any negotiations regarding, or furnish
to any other person any information with respect to, or otherwise cooperate in
any way with, or assist or participate in, facilitate or encourage, any effort
or attempt by any person or entity to do or seek any of the foregoing.  Buyer
shall immediately cease and cause to be terminated all existing agreements,
arrangements, discussions or negotiations with any persons or entities
previously with respect to any of the foregoing.  Buyer shall notify Seller
promptly if any such proposal or offer, or any inquiry or contact with any
person with respect thereto or the subject matter of this LOI, and shall, in any
such notice to Seller, indicate in reasonable detail the identity of the person
or entity making such proposal, offer, inquiry or contact.  Buyer and Seller
shall not release any third party from, or waive any provision of, any
confidentiality agreement to which it is a party.
 
Page 2 of  5                MINE-SENCO Rio Sixe LOI January 10, 2011
 

--------------------------------------------------------------------------------

 
 
4.           Entire Understanding.   This LOI embodies the entire understanding
of the parties with respect to the transaction contemplated hereby, and
supersedes and replaces any prior understanding, agreement or statement of
intent, written or verbal, of any and every notice with respect to such
understanding, agreement or statement.
 
5.           Counterparts. This LOI may be signed in one or more counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this LOI.  Delivery of an executed counterpart of the signature to this LOI by
telecopy shall be effective as delivery of a manually executed counterpart of
this LOI.
 
6.           Choice of Law and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Texas,
without reference to its conflicts of laws principles. The parties agree, before
going to any local o international legal dispute, to accept the Conciliation and
Arbitration process regulated by the Commercial Chamber of Tegucigalpa, M.D.C.,
Francisco Morazan, Honduras.
 
7.           Miscellaneous.   This Agreement shall be a binding contractual
obligation of the parties with the intent to be replaced by a further binding
Definitive Agreement containing all of the forgoing terms and provisions within
thirty (30) business days of the date of execution. Should the Definitive
Agreement not be signed within 30 days of the signing of this Agreement, this
Agreement shall remain in force until such time that a Definitive Agreement is
signed.
 
8.           Fair Meaning. The parties agree that the wording of this LOI and
the Definitive Agreement shall be construed as a whole according to its fair
meaning, and not strictly for or against any of the parties to this LOI or the
Definitive Agreement, including the party responsible for drafting those
documents.


 
Page 3 of  5                MINE-SENCO Rio Sixe LOI January 10, 2011
 

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, The Parties have caused this Binding Agreement to be duly
executed on the Effective Date first written above.




SELLER:


SESECAPA ENERGY COMPANY S.A. DE C.V., a Honduran Corporation



     
By:
/s/ Abogada Jenny de Colindres     Abogada Jenny de Colindres   Its:  President
         Dated:    


 
BUYER:


MINERCO RESOURCES, INC., a Nevada Corporation
MINERCO HONDURAS S.A., a Honduran Corporation



     
By:
/s/ V. Scott Vanis     V. Scott Vanis   Its:  President          Dated:    


 

 
Page 4 of  5                MINE-SENCO Rio Sixe LOI January 10, 2011
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.0
Cash Investment Schedule




Project
Expense Description
 Expense Amount
Comment
Rio Sixe
MINE Equity – Feas. Study
 $               6,300.00
Month 1
Rio Sixe
MINE Equity – Feas. Study
 $                  800.00
Month 2
Rio Sixe
MINE Equity – Feas. Study
 $               4,500.00
Month 3
Rio Sixe
MINE Equity – Feas. Study
 $               1,200.00
Month 5
Rio Sixe
TOTAL
 $             12,800.00
 





 
Page 5 of  5                MINE-SENCO Rio Sixe LOI January 10, 2011
 

--------------------------------------------------------------------------------

 
